UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Utilities Growth and Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments: Putnam Utilities Growth and Income Fund The fund's portfolio 1/31/08 (Unaudited) COMMON STOCKS (98.3%)(a) Shares Value Electric Utilities (62.4%) Alliant Energy Corp. 137,134 $5,060,245 American Electric Power Co., Inc. 81,600 3,494,928 Chubu Electric Power, Inc. (Japan) 154,800 3,916,108 CMS Energy Corp. (S) 459,790 7,204,909 Consolidated Edison, Inc. (S) 100,500 4,379,790 Constellation Energy Group, Inc. 192,495 18,086,830 Dominion Resources, Inc. (S) 491,150 21,119,450 DPL, Inc. (S) 206,151 5,722,752 DTE Energy Co. 158,000 6,738,700 Duke Energy Corp. 757,801 14,140,567 E.On AG (Germany) 42,086 7,742,049 Edison International 366,345 19,108,555 Electric Power Development Co. (Japan) 59,800 2,151,764 Electricite de France (France) 41,663 4,339,294 Enel SpA (Italy) 697,479 7,784,741 Entergy Corp. 255,707 27,662,383 Exelon Corp. 625,352 47,645,569 FirstEnergy Corp. 317,756 22,630,582 FPL Group, Inc. 376,996 24,308,702 Hawaiian Electric Industries, Inc. 127,700 2,870,696 Iberdrola SA (Spain) 578,850 8,855,383 ITC Holdings Corp. (S) 143,200 7,566,688 Northeast Utilities 220,263 6,105,690 PG&E Corp. 540,356 22,176,210 Progress Energy, Inc. 128,631 5,810,262 Public Service Enterprise Group, Inc. 236,120 22,667,520 RWE AG (Germany) 67,034 8,225,779 SCANA Corp. 99,700 3,717,813 Sierra Pacific Resources (S) 436,025 6,527,294 Southern Co. (The) (S) 321,021 11,669,113 Suez SA (France) 170,669 10,442,641 Tohoku Electric Power Co., Inc. (Japan) 123,600 2,916,332 Wisconsin Energy Corp. 298,078 13,571,491 Energy (Other) (0.7%) Comverge, Inc. (NON) (S) 103,950 1,937,628 Covanta Holding Corp. (NON) (S) 98,146 2,491,927 Engineering & Construction (1.0%) Bouygues SA (France) 78,667 Natural Gas Utilities (11.8%) Energen Corp. 68,600 4,314,940 Equitable Resources, Inc. 254,703 14,199,692 MDU Resources Group, Inc. 185,357 4,804,453 NiSource, Inc. 153,800 2,920,662 Questar Corp. 176,628 8,992,131 Sempra Energy 271,073 15,152,981 Spectra Energy Corp. 347,100 7,927,764 Tokyo Gas Co., Ltd. (Japan) 892,000 4,153,980 Williams Cos., Inc. (The) (S) 330,592 10,569,026 Power Producers (5.1%) AES Corp. (The) (NON) 727,948 13,889,248 Dynegy, Inc. Class A (NON) (S) 463,996 3,257,252 Mirant Corp. (NON) (S) 154,100 5,677,044 NRG Energy, Inc. (NON) (S) 123,400 4,762,006 Ormat Technologies, Inc. (S) 88,100 3,829,707 Publishing (0.3%) Idearc, Inc. 101,428 Regional Bells (2.3%) Verizon Communications, Inc. 372,360 Telecommunications (8.1%) CenturyTel, Inc. 24,799 915,331 Digi.com Berhad (Malaysia) 530,200 3,975,723 Koninklijke (Royal) KPN NV (Netherlands) 307,503 5,584,680 NTT DoCoMo, Inc. (Japan) 1,723 2,709,297 Sprint Nextel Corp. 354,100 3,728,673 StarHub, Ltd. (Singapore) 1,284,650 2,692,837 Swisscom AG (Switzerland) 4,281 1,703,482 Telefonica SA (Spain) 513,520 15,046,023 Telenor ASA (Norway) (NON) 231,808 4,798,737 Telus Corp. (Canada) 68,759 2,890,645 Vodafone Group PLC (United Kingdom) 1,721,912 6,046,939 Telephone (3.6%) AT&T, Inc. 381,694 14,691,402 Hellenic Telecommunication Organization (OTE) SA (Greece) 73,622 2,303,158 Telekom Austria AG (Austria) 184,065 5,139,509 Transportation Services (2.0%) Asciano Group (Australia) (NON) 410,900 2,063,146 Deutsche Post AG (Germany) 124,535 4,049,434 Macquarie Airports (Australia) 1,012,964 3,584,887 Macquarie Infrastructure Group (Australia) 981,792 2,709,295 Utilities & Power (1.0%) Babcock & Brown Wind Partners (Australia) 1,539,771 1,920,234 EDF Energies Nouvelles SA (France) 27,133 1,797,095 Tenaga Nasional Berhad (Malaysia) 820,600 2,322,467 Total common stocks (cost $445,329,393) SHORT-TERM INVESTMENTS (10.1%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.60% to 5.25% and due dates ranging from February 1, 2008 to March 24, 2008 (d) $51,744,737 $51,670,123 Putnam Prime Money Market Fund (e) 10,805,220 10,805,220 Total short-term investments (cost $62,475,343) TOTAL INVESTMENTS Total investments (cost $507,804,736) (b) NOTES (a) Percentages indicated are based on net assets of $618,799,318 . (b) The aggregate identified cost on a tax basis is $508,238,592 resulting in gross unrealized appreciation and depreciation of $175,359,485 and $13,032,533, respectively, or net unrealized appreciation of $162,326,952. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At January 31, 2008, the value of securities loaned amounted to $50,013,151. The fund received cash collateral of $51,670,123 which is pooled with collateral of other Putnam funds into 51 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $123,070 for the period ended January 31, 2008. During the period ended January 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $45,902,442 and $43,599,304 respectively. (S) Securities on loan, in part or in entirety, at January 31, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at January 31, 2008: (as a percentage of Portfolio Value) Australia 1.7% Austria 0.8 Canada 0.5 France 3.7 Germany 3.2 Italy 1.3 Japan 2.6 Malaysia 1.0 Netherlands 0.9 Norway 0.8 Spain 3.9 United Kingdom 1.0 United States 77.7 Other 0.9 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At January 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. At January 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Utilities Growth and Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: March 31, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2008
